Case 1:18-cv-00600-WES-LDA Document 22 Filed 03/17/21 Page 1 of 7 PageID #: 106




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

 ___________________________________
                                    )
 FRANCESCA DIROCCO,                 )
                                    )
           Plaintiff,               )
                                    )
      v.                            )           C.A. No. 18-600 WES
                                    )
 BLODGETT OVEN COMPANY              )
                                    )
           Defendant.               )
 ___________________________________)


                           MEMORANDUM AND ORDER


       Before the Court is Defendant’s Motion for Summary Judgment,

 ECF No. 15.    For the reasons that follow, the Motion is GRANTED.

 I.    Background

       In 1968, an oven manufactured by G.S. Blodgett Corporation

 (“Blodgett”) was installed at Allie’s Donuts in North Kingstown,

 Rhode Island.      See Def.’s Statement of Undisputed Facts in Supp.

 of Its Mot. for Summary J. ¶¶ 2, 3, 7, ECF No. 17; Pl.’s Obj. to

 Def.’s Statement of Undisputed Facts 1, ECF No. 20.         Half a century

 later, the oven allegedly exploded and injured Francesca DiRocco,

 a donut shop employee.       See Am. Compl. ¶ 6, ECF No. 7.         DiRocco

 sued Blodgett, seeking compensation for her injuries.            Id. at 3.

 Plaintiff’s Amended Complaint (like the original Complaint) does

 not identify any counts or specific causes of action.          However, it
Case 1:18-cv-00600-WES-LDA Document 22 Filed 03/17/21 Page 2 of 7 PageID #: 107



 appears   to   put   forth   claims    of   negligence,   strict   products

 liability (under theories of manufacturing defect, design defect,

 and failure to warn), and breach of express and implied warranties.

 Id. ¶¶ 7-13.

       After the Court issued a Pretrial Scheduling Order, ECF No.

 12, the parties filed a Joint Motion to Establish Bifurcated

 Procedure for Resolution of Threshold Legal Issues and to Extend

 Scheduling Order (“Joint Scheduling Motion”), ECF No. 14.                The

 Joint Scheduling Motion noted (1) that Defendant had raised the

 issue of whether Rhode Island’s statutes of repose barred this

 action and (2) that the oven in question was destroyed prior to

 the filing of the Complaint.          See Joint Scheduling Mot. 1.       The

 parties therefore requested that the Court vacate its previous

 scheduling order and bifurcate the proceedings, allowing Blodgett

 to file – prior to discovery - a motion for summary judgment based

 on those two threshold legal issues.           See id. at 1-2.      Per the

 requested plan, the case would proceed to discovery only if the

 motion was denied.     See id.   The Court granted the Joint Scheduling

 Motion, see June 2, 2020 Text Order, and Defendant filed the

 instant Motion for Summary Judgment.

 II.   Legal Standard

       “The court shall grant summary judgment if the movant shows

 that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.”           Fed. R. Civ.

                                       2
Case 1:18-cv-00600-WES-LDA Document 22 Filed 03/17/21 Page 3 of 7 PageID #: 108



 P. 56(a).      In cases where the burden of proof lies with the

 nonmovant,     the    movant   “bears       the    initial    responsibility    of

 informing the district court of the basis for its motion, and

 identifying those portions of [the record] which it believes

 demonstrate     the    absence       of    a   genuine       issue   of   material

 fact.”    Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).                   If

 that showing is made, the nonmovant must demonstrate the existence

 of a genuine issue of material fact requiring a trial.                     Dow v.

 United Bhd. of Carpenters and Joiners of Am., 1 F.3d 56, 58 (1st

 Cir. 1993).     The Court views “the facts in the light most favorable

 to the nonmoving part[y].”           Pippin v. Blvd. Motel Corp., 835 F.3d

 180, 181 (1st Cir. 2016) (quoting Walsh v. TelTech Sys., Inc., 821

 F.3d 155, 157–58 (1st Cir. 2016)).                However, “a nonmovant cannot

 rely merely upon conclusory allegations, improbable inferences,

 and unsupported speculation.”               Garmon v. Nat’l R.R. Passenger

 Corp.,   844   F.3d    307,    313    (1st     Cir.   2016)    (quoting Pina    v.

 Children’s Place, 740 F.3d 785, 795 (1st Cir. 2014)).

 III. Discussion

       Blodgett first argues that this suit is barred by Rhode

 Island’s statutes of repose.              See Def.’s Mem. Supp. Mot. Summary

 J. 4-10, ECF No. 16.      Rhode Island General Laws § 9-1-29 provides,




                                            3
Case 1:18-cv-00600-WES-LDA Document 22 Filed 03/17/21 Page 4 of 7 PageID #: 109



       No action . . . in tort to recover damages shall be
       brought against any . . . material suppliers 1 who
       furnished materials for the construction of . . .
       improvements 2 [to real property], on account of any
       deficiency . . . in the materials . . . more than ten
       (10) years after substantial completion of such an
       improvement . . . .

       Similarly, Rhode Island General Laws § 6A-2-725(5) states,

       Notwithstanding any other provision of this section, any
       action for breach of warranty arising out of an alleged

       1  The  definition  of   “material   suppliers”   includes
 manufacturers. Qualitex, Inc. v. Coventry Realty Corp., 557 A.2d
 850, 853 (R.I. 1989).

       2An improvement is defined as “[a] valuable addition made to
 property (usually real estate) or an amelioration in its condition,
 amounting to more than mere repairs or replacement of waste,
 costing labor or capital, and intended to enhance its value, beauty
 or utility or to adapt it for new or further purposes.” Desnoyers
 v. Rhode Island Elevator Co., 571 A.2d 568, 570 (R.I. 1990)
 (quoting Improvement, Black’s Law Dictionary (4th ed. 1968). Rhode
 Island courts have determined that various other devices installed
 in buildings fall under the protections of § 9-1-29. See Allbee
 v. Crane Co., 644 A.2d 308 (R.I. 1994) (vertical turbine pump);
 Desnoyers, 571 A.2d at 570 (freight elevator); Qualitex, 557 A.2d
 at 852 (fire-sprinkler system). Moreover, other district courts
 have determined that commercial ovens fall within the protection
 of their states’ statutes of repose. See Dominguez v. Lanham Mach.
 Co., 122 F. Supp. 2d 852, 854–55 (W.D. Mich. 2000) (“Under Michigan
 law, machines and ovens can be improvements to real property as
 those terms are used in [Michigan’s statute of repose].” (citations
 omitted)); Luzadder v. Despatch Oven Co., 651 F. Supp. 239, 244
 (W.D. Pa. 1986), rev’d on other grounds, 834 F.2d 355 (3d Cir.
 1987) (“While a determination that [an industrial oven used to
 make glass bottles] is an improvement to real property does involve
 some factual considerations, we believe that the improvement at
 issue so clearly falls within the realm of [Pennsylvania’s statute
 of repose] that there exist no material factual issues.”).    Based
 on the foregoing, Blodgett argues that the oven in question was a
 material furnished for the improvement of real property.        See
 Def.’s Mem. Supp. Mot. Summary J. 7-9, ECF No. 16. DiRocco does
 not argue otherwise. See Pl.’s Mem. Law Supp. Obj. to Mot. Summary
 J. 1-3, ECF No. 18.


                                      4
Case 1:18-cv-00600-WES-LDA Document 22 Filed 03/17/21 Page 5 of 7 PageID #: 110



       design, inspection, testing, or manufacturing defect, or
       any other alleged defect of whatsoever kind or nature in
       a product, must be commenced within ten (10) years after
       the date the product was first purchased for use or
       consumption.

       DiRocco’s    sole   argument   in     response    is   that   her   strict

 liability claims are not barred by § 9-1-29 because, “[a]s the

 manufacturer of an inherently dangerous product, Defendants [sic]

 had   a   duty    to   notify   consumers    of   all    potential     defects,

 maintenance issues, and all other dangerous conditions as they

 became known to the manufacturer.”           Pl.’s Mem. Law Supp. Obj. to

 Mot. Summary J. 1, ECF No. 18.              DiRocco cites no case law to

 support this argument (or anywhere else in her Objection to the

 Motion for Summary Judgment).        Id.    By its terms, § 9-1-29 applies

 to all tort actions.      Furthermore, the Rhode Island Supreme Court

 has stated that the doctrine of strict products liability sounds

 in tort. 3   See Ritter v. Narragansett Elec. Co., 283 A.2d 255, 261

 (R.I. 1971).     Thus, DiRocco’s argument regarding the scope of § 9-

 1-29 is unavailing.

       More   generally,    DiRocco   argues    that     summary     judgment    is

 inappropriate because she needs time to conduct discovery.                     See


       3If, alternatively, the doctrine of products liability were
 not rooted in tort law, the doctrine would instead be a branch of
 warranty law, and DiRocco’s claims would be barred by Rhode Island
 General Laws § 6A-2-725(5). See Restatement (Second) of Torts §
 402A cmt. b (1965) (noting that courts have considered products
 liability to be either a part of tort law or a part of warranty
 law).


                                       5
Case 1:18-cv-00600-WES-LDA Document 22 Filed 03/17/21 Page 6 of 7 PageID #: 111



 Pl.’s Mem. Law Supp. Obj. to Mot. Summary J. 2-3.               She does not,

 however, identify any areas of discovery that she anticipates being

 relevant to the statutes of repose.           See id. at 1-3; see also Fed.

 R. Civ. P. 56(d) (providing that a district court may defer ruling

 on a motion for summary judgment or allow time for discovery where

 “a nonmovant shows by affidavit or declaration that, for specified

 reasons,      it   cannot   present   facts    essential   to    justify   its

 opposition”).      Moreover, her argument is directly contrary to the

 stance she took in the Joint Scheduling Motion, in which the

 parties jointly sought to dispose of the threshold issues posed by

 the statutes of repose prior to discovery.            See Joint Scheduling

 Mot. 1-2. 4




       4The Court agrees that discovery would be needed to address
 Blodgett’s alternative argument that DiRocco cannot provide any
 evidence that the oven was defective at the time of its
 installation in 1968. See Def.’s Mem. Supp. Mot. Summary J. 10-
 14. This issue was not explicitly raised in the Joint Scheduling
 Motion, and it would be unfair to expect DiRocco to contest
 Blodgett’s argument prior to discovery. See Joint Scheduling Mot.
 1-2. However, due to the Court’s conclusion that the action is
 barred by the statutes of repose, the Court need not reach
 Blodgett’s argument regarding lack of evidence of a defect at the
 time of installation or Blodgett’s spoilation argument. See Def.’s
 Mem. Supp. Mot. Summary J. 10-17.
                                        6
Case 1:18-cv-00600-WES-LDA Document 22 Filed 03/17/21 Page 7 of 7 PageID #: 112



 IV.   Conclusion

       DiRocco’s claims are barred by Rhode Island’s statutes of

 repose.    Therefore, Defendant’s Motion for Summary Judgment, ECF

 No. 15, is GRANTED.



 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: March 17, 2021




                                      7
